DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/22 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific sputtered silver layer produced using specific argon gas flow rate and specific sputtering pressure (See original specification, paragraph [0028] and Tables 1-2), does not reasonably provide enablement for any silver sputtered layer produced with any argon gas flow rate and any sputtering pressure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-3, 5-11, and 14-16 can be used as claimed and whether claims 1-3, 5-11, and 14-16 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-3 and 5-11, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-3, 5-11, and 14-16 read on any sputtered silver layer produced with any argon gas flow rate and any sputtering pressure, while the specification discloses specific sputtered silver layer produced using specific argon gas flow rate and specific sputtering pressure.
	(b) There is no direction or guidance presented for using any silver sputtered layer produced with any argon gas flow rate and any sputtering pressure.
	(c) There is an absence of working examples concerning any silver sputtered layer produced with any argon gas flow rate and any sputtering pressure.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3, 5-11, and 14-16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2004/0033369) in view of Yamaguchi et al. (US 2016/0332425).
Regarding claim 1, Fleming et al. teaches an electrically conductive film for laminated glazing, i.e. an interlayer film for laminated glass, comprising reflective functional layer having metal layers 16 and/or 20 made of silver (paragraphs [0044]-[0045]) which would inherently function as an infrared reflective layer as claimed and a first resin layer containing a thermoplastic resin, the first resin layer being arranged on a first surface side of the reflective functional layer (PVB layers 40 and/or 42, paragraphs [0044] and [0121], Fig. 1). 
Fleming et al. fails to disclose wherein the first resin layer contains an ultraviolet ray screening agent.
However, Yamaguchi et al. teaches an interlayer film for laminated glass (See Abstract) comprising an infrared ray reflection layer 2 (paragraph [0033]) including a metal foil that is a silver layer (paragraphs [0036] and [0038]) and a first resin layer 3 (paragraph [0033]) containing polyvinyl acetal resin (paragraph [0049]), wherein the first resin layer contains an ultraviolet ray shielding agent (paragraph [0114]), i.e. an ultraviolet ray shielding screening agent.
It would have been obvious to one of ordinary art to include an ultraviolet ray screening agent in the first resin layer of Fleming et al. in order to impart excellent ultraviolet ray absorbing performance (Yamaguchi et al., paragraph [0120]).
Given that the specification discloses that the silver layer is formed by sputtering at a power of higher than 1200 W results in the half band widths as claimed (See original specification paragraph [0028] and Tables 1-2) and given that Fleming et al. discloses the metal layers are made of sputtering at a power of 10,000 W (paragraph [0094]), the silver layer of Fleming et al. in view of Yamaguchi et al. would intrinsically have the half band widths as presently claimed, absent evidence to the contrary.
Regarding claim 2, given that the specification discloses that the silver layer is formed by sputtering at a power of higher than 1200 W results in the half band widths as claimed (See original specification paragraph [0028] and Tables 1-2) and given that Fleming et al. discloses the metal layers are made of sputtering at a power of 10,000 W (paragraph [0094]), the silver layer of Fleming et al. in view of Yamaguchi et al. would intrinsically have the half band widths as presently claimed, absent evidence to the contrary.
Regarding claim 3, Fleming et al. teaches wherein the infrared reflective layer includes a flexible plastic support layer 14 (paragraph [0044]), i.e. a resin film and the silver sputtered layer, and the silver sputtered layer is arranged on at least one surface of the resin film (metal layers 16 and/or 20, Fig. 1). 
Regarding claim 5, Fleming et al. fails to disclose wherein the first resin layer contains a heat shielding substance.
However, Yamaguchi et al. teaches wherein the first resin layer contains a heat shielding compound or heat shielding particles (paragraphs [0093] and [0100]), i.e. heat shielding substance.
It would have been obvious to one of ordinary art to include a heat shielding substance in the first resin layer of Fleming et al. in order to further enhance heat shielding properties and visible light transmittance of laminated glass (Yamaguchi et al., paragraphs [0098] and [0101]).
Regarding claim 6, Fleming et al. teaches wherein the thermoplastic resin in the first resin layer is a polyvinyl acetal resin (PVB layers 40 and/or 42, paragraphs [0044] and [0121]).
Regarding claim 7, Fleming et al. fails to disclose wherein the first resin layer contains a plasticizer.
However, Yamaguchi et al. teaches wherein the first resin layer contains a plasticizer (paragraph [0080]).
It would have been obvious to one of ordinary art to include plasticizer in the first resin layer of Fleming et al. in order to further enhance the adhesive force of an interlayer film (Yamaguchi et al., paragraph [0080]).
Regarding claim 8, Fleming et al. teaches further comprising a second resin layer containing a thermoplastic resin, the second resin layer being arranged on a second surface side opposite to the first surface of the infrared reflective layer (PVB layers 40 and/or 42, paragraphs [0044], Fig. 1).
Regarding claim 9, Fleming et al. fails to disclose wherein the second resin layer contains an ultraviolet ray screening agent.
However, Yamaguchi et al. teaches a second resin layer containing an ultraviolet ray shielding agent (paragraph [0114]), i.e. an ultraviolet ray shielding screening agent.
It would have been obvious to one of ordinary art to include an ultraviolet ray screening agent in the second resin layer of Fleming et al. in order to impart excellent ultraviolet ray absorbing performance (Yamaguchi et al., paragraph [0120]).
Regarding claim 10, Fleming et al. teaches wherein the thermoplastic resin in the second resin layer is a polyvinyl acetal resin (PVB layers 40 and/or 42, paragraphs [0044] and [0121]).
Regarding claim 11, Fleming et al. fails to disclose wherein the second resin layer contains a plasticizer.
However, Yamaguchi et al. teaches wherein the second resin layer contains a plasticizer (paragraph [0080]).
It would have been obvious to one of ordinary art to include plasticizer in the second resin layer of Fleming et al. in order to further enhance the adhesive force of an interlayer film (Yamaguchi et al., paragraph [0080]).
Regarding claim 15, Fleming et al. teaches flexible plastic support layer 14 comprising polyester (e.g. PET) (paragraphs [0044], [0051]) which may include a base coat layer containing an adhesion-promoting additive (paragraph [0057]) in between PVB layer 42, i.e. first resin layer and metal layer 16 (paragraph [0044]), i.e. infrared reflective layer, which meets wherein an adhesive layer and a layer containing polyethylene terephthalate are arranged between the first resin layer and the infrared reflective layer as presently claimed.
Regarding claim 16, Fleming et al. does not explicitly disclose the interlayer film is wound into a roll shape. However, as the specification is silent to unexpected results, it would have been an obvious to a one having ordinary skill in the art at the time the invention was made to modify the shape of the interlayer film of Fleming et al. based on routine experimentation, for the purpose of optimizing operation of said interlayer film.  Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the shape of a component. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 04/20/22 have been fully considered but they are not persuasive.
With respect to the 35 USC 112 rejection of record, Applicant argues that the claims have been amended to recite "the silver sputtered layer being obtained by performing a sputtering under a condition of sputtering power of higher than 1200 W" and one of ordinary skill in the art would have been able to obtain an interlayer film having a silver sputtered layer having a half band width within the claimed range by employing the claimed sputtering power and making any necessary adjustments to the argon gas flow rate and sputtering pressure without excessive or undue experimentation.
However, while the present claims now recite a sputtering power, the specification does not reasonably provide enablement for any silver sputtered layer produced with any argon gas flow rate and any sputtering pressure.  Based on the instant specification, it appears the argon gas flow rate and sputtering pressure conditions also affect the claimed half band width. It is suggested to amend claim 1 to include the specific argon gas flow rate and sputtering pressure conditions as set forth in the present specification in order to overcome the rejection of record.
Applicant argues that "The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic." The Examiner has failed to meet such a burden of illustrating the claimed half band width is inherent in the prior art.
However, it is well-settled that inherency cannot be established by mere probabilities or possibilities. In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999). But “[w]here ... the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (“[W]e conclude that the Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes. . .”). “Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively,[] the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” Best, 562 F.2d at 1255 (footnote omitted).
Applicant argues that Applicant argues that Fleming et al. only discloses (1) the electric power and (2) the argon gas flow rate; Fleming et al. does not disclose (3) a sputtering pressure and thus, it cannot be said that the sputtered silver layer of Fleming et al. would necessarily satisfy claimed half band width.
However, as stated in the previous Office action, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding that Fleming cannot satisfy the claimed half band width reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. The data is not persuasive for the reasons set forth below.
Applicant argues that the claimed subject matter provides for unexpected and superior results and point to the comparison between Examples 1-9 of the present application and Comparative Examples 1-3 of the present application.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data use one specific type and amount of thermoplastic resin while the claim broadly recites any type of thermoplastic resin in any amount. The data uses one type of ultraviolet ray screening agent in one amount while the claim broadly recites any type of ultraviolet ray screening agent in any amount. The data also uses specific silver sputtered layer made under specific conditions including specific argon gas flow rate and specific sputter pressure while the claim broadly recites any type of silver sputtered layer.
Applicant argues that Fleming et al. and Yamaguchi et al. not only fail to teach suppressing aggregation of silver, but also fail to recognize the significance and/or technical meaning of the claimed subject matter (in particular, the specific half band width) for exerting the effects of the present invention.
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).	
Applicant argues that with respect to the data not being persuasive, the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.
However, such a showing is proper if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” Given that the Applicant only showed data for one specific type of thermoplastic resin and one specific type of ultraviolet ray screening agent, it is not clear how one could ascertain a trend for every type of thermoplastic resin and every type of ultraviolet ray screening agent over every amount. Further, Applicant has not pointed to evidence of such a trend. Therefore, results regarding these results cannot be considered persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787